Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing December 2, 2008 BY EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Sebastian Gomez Abero Re: Evivrus, Inc. Request for Withdrawal of Form 10-12(B)/A Commission (File No. 001-34141) Dear Ladies and Gentlemen: Pursuant to Rule 477 of Regulation C promulgated under the Securities Act of 1933, as amended, Evivrus, Inc., a Delaware corporation (the Company), hereby requests the consent of the Securities and Exchange Commission (the Commission) to withdraw its Registration Statement on Form 10-12B, as amended (File No. 001-34141) (the Registration Statement). The Registration Statement was filed in connection with a proposed spin-off of the Company's biotechnology business. The Company is withdrawing the Registration Statement because it has decided to discontinue its plan to spin-off its biotechnology business into a separate public company. The Company did not print or distribute any preliminary information statements and no securities were distributed under the Registration statement. All activity regarding the proposed spin-off has been discontinued. Please provide the Company with a facsimile copy of the order consenting to the withdrawal of the Registration Statement as soon as it is available. Very truly yours, Evivrus, Inc. By: /s/ Jeffrey H. Buchalter Name: Jeffrey H. Buchalter Title: Chairman, President and Chief Executive Officer
